Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/2020 is being considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the separator (as discussed in claim 3 and the air conduit being telescopic (as discussed in claims 5 and 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14, 19, and 20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Hughes (US 2008/0104782).
Regarding claim 1, Hughes discloses a shoe cleaning apparatus, comprising: 
a housing assembly (Item 14); 
a platform (Item 26) having an upper surface (Item 24) adapted to receive footwear for cleaning (Item 22), the platform operably coupled to the housing assembly; 
a fluid delivery system (Items 28, 32, and Item 108) fluidly coupled to the upper surface and configured to provide a cleaning fluid thereto; and 
a fluid recovery system fluidly coupled to the upper surface and including a suction source (Items 110 and 48 Paragraph [0048]).  
Regarding claim 2, Hughes discloses the shoe cleaning apparatus of claim 1, further comprising at least one fluid container removably mounted to the housing assembly and adapted to contain a supply of the cleaning fluid (Paragraph [0048] Item 108 is external of the apparatus).  
Regarding claim 3, Hughes discloses the shoe cleaning apparatus of claim 2, further comprising at least one recovery container removably mounted to the housing assembly and having an air and liquid separator therein (Paragraph [0048]; Hughes discloses a vacuum pump pumping fluid from the waste recovery tray to the collection container.  Since liquid is heavier than air, the air will create bubbles in the vinyl tubing allowing the air and liquid to separate.  In other words, the flow of the liquid is not proportional to the flow of air).  
Regarding claim 4, Hughes discloses the shoe cleaning apparatus of claim 3 wherein the fluid recovery system includes at least one inlet in communication with the recovery container through which the suction source is configured to draw soiled cleaning fluid therethrough (Item 100 Paragraph [0048]).  
Regarding claim 5, Hughes discloses the shoe cleaning apparatus of claim 4, further comprising a working air conduit extending from the at least one inlet to the recovery container (air and liquid is passed through the vinyl tubing).  
Regarding claim 6, Hughes discloses the shoe cleaning apparatus of claim 5 wherein at least a portion of the working air conduit is telescopic (the vinyl tubing slides over the outer diameter of Item 100.  Definition of telescopic to be used “having or consisting of concentric tubular sections designed to slide into one another”).
Regarding claim 14, Hughes discloses the shoe cleaning apparatus of claim 3 wherein at least one of the at least one fluid container or the at least one recovery container is fluidly couplable to a plumbing infrastructure of a building (Paragraph [0069] and Item 111; “fluidly couplable to a plumbing infrastructure of a building” is viewed as intended use.  Since Hughes discloses an additional port on one of the containers , that port could be connected to anything.  Further the containers could be dumped into a toilet or other drain).  
Regarding claim 19, Hughes discloses the shoe cleaning apparatus of claim 1 wherein a set of nubs are located on the upper surface of the platform and configured to agitated a surface of footwear received thereon (Figure 4 Item 74/82).  
Regarding claim 20, Hughes discloses the shoe cleaning apparatus of claim 1 wherein the housing assembly is portable (Paragraph [0029]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2008/0104782) in view of Gurkin (US 4,733,424).
Regarding claim 7, Hughes discloses the shoe cleaning apparatus of claim 6.  Hughes fails to explicitly disclose wherein the platform is pivotably coupled to the housing assembly.  
Gurkin teaches a cleaning apparatus wherein the platform (Item 12) is pivotably coupled to the housing assembly (Item 11).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning apparatus of Hughes to incorporate the pivotal connection between the platform and the housing as taught by Gurkin.  Doing so would allow for the cleaning apparatus to take up less space when not in use (Gurkin Column 1 Lines 14-27).
Regarding claim 8, Hughes in view of Gurkin disclose the shoe cleaning apparatus of claim 6 wherein the platform is moveable between a first stored position and second extended position wherein the platform is further from the housing assembly than in the first stored position (Figure 1 Gurkin).  
Regarding claim 9, Hughes in view of Gurkin disclose the shoe cleaning apparatus of claim 8 further comprising a sensor located on one of the housing assembly or the platform and configured to sense a presence of a user (Hughes Item 104).  
Regarding claim 10, Hughes in view of Gurkin disclose the shoe cleaning apparatus of claim 9, further comprising an actuator configured to move the platform to the second extended position (Gurkin Item 32 and 33).  
Regarding claim 15, Hughes discloses the shoe cleaning apparatus of claim 1.  Hughes fails to explicitly disclose wherein the platform is moveable between a first stored position and second use position wherein at least a portion of the platform is further from the housing assembly than in the first stored position.
Gurkin teaches a cleaning apparatus wherein the platform is moveable between a first stored position and second use position wherein at least a portion of the platform is further from the housing assembly than in the first stored position (Figure 1 Gurkin). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning apparatus of Hughes to incorporate the pivotal connection between the platform and the housing as taught by Gurkin.  Doing so would allow for the cleaning apparatus to take up less space when not in use (Gurkin Column 1 Lines 14-27).
Regarding claim 16, Hughes in view of Gurkin disclose the shoe cleaning apparatus of claim 15, further comprising a sensor located on a lower surface of the platform and configured to sense a presence of a user when the platform is in the first stored position (Hughes Item 104).  
Regarding claim 17, Hughes in view of Gurkin disclose the shoe cleaning apparatus of claim 16 wherein the platform is hingedly coupled to the housing assembly and further comprising an actuator (Items 32 and 33) configured to move the platform to the second use position.  
Allowable Subject Matter
Claims 11-14 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  when in combination with all of the claims, the prior art fails to disclose a controller capable of controlling the movement of an actuator to bring the platform from a first position to a second position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723